VILLANTI, Judge.
We affirm Antwan Brown’s appeal of his judgment and sentence entered after he pleaded guilty. We do so without prejudice for him to file a motion under Florida Rule of Criminal Procedure 3.800(a) when the mandate in this case has issued and jurisdiction has returned to the circuit court. Any motion should not be deemed successive based upon the circuit court’s denial of Brown’s pro se motion to correct illegal sentence. See Schrader v. State, 890 So.2d 312 (Fla. 2d DCA 2004) (holding that a circuit court did not have jurisdiction to rule on a defendant’s rule 3.800(a) motion filed during the pendency of his direct appeal).
Affirmed.
DAVIS and CANADY, JJ., Concur.